CLERKE u. s Dist OF OUR TAS

Nt A bezS,-
UNITED STATES DISTRICT COURT : . CLERK

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION BY DEPUTY
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. 4:18-CR-572 (S) (06)
PAULINO RIOS-GARCIA, ;
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Richard W. Bennett, Assistant United States Attorney, and
the defendant, Paulino Rios-Garcia (“Defendant”), and Defendant’s counsel, pursuant to Rule
11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Count Five of the Superseding Indictment. Count
Five charges Defendant with Conspiracy to Harbor and Transport Illegal Aliens, in violation of
Title 8, United States Code, Sections, 1324(a)(1)(A)(ii), and 1324(a)(1)(A)(ii1), all in violation of
Title 8, United States Code, Sections 1324(a)(1)(A)(v)()) and (a)(1)(B)(i). Defendant, by entering
this plea, agrees that he is waiving any right to have the facts that the law makes essential to the
punishment either charged in the superseding indictment, or proved to a jury or proven beyond a
~ reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 8, United States Code, Section

1324(a)(1)(A)(v)(1) and (a)(1)(B)Q), is imprisonment of not more than ten years and a fine of not

more than $250,000.00. Additionally, Defendant may receive a term of supervised release after
imprisonment of up to three years. See Title 18, United States Code, sections 3559(a)(3) and
3583(b)(2). Defendant acknowledges and understands that if he should violate the conditions of
any period of supervised release which may be imposed as part of his sentence, then Defendant
may be imprisoned for up to two years, without credit for time already served on the term of
supervised release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3)
and 3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. Further, under the Justice
for Victims of Trafficking Act of 2015, in addition to the assessment imposed under section 3013,
the court shall assess an amount of $5,000 on any non-indigent person or entity convicted of an
offense under, inter alia, section 274 of the Immigration and Nationality Act (8 U.S.C. 1324)
(relating to human smuggling), unless the person induced, assisted, abetted, or aided only an
individual who at the time of such action was the alien’s spouse, parent, son, or daughter (and no
other individual) to enter the United States in violation of law.

The payment will be by cashier’s check or money order, payable to the Clerk of the United
States District Court, c/o District Clerk’s Office, P.O. Box 61010, Houston, Texas 77208,

Attention: Finance.

 
Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any
immigration consequences that may result from the guilty plea and conviction.

Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant’s cooperation, in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, not oppose the forfeiture of assets contemplated in paragraph 19
of this agreement. Defendant understands and agrees that the United States will request that

sentencing be deferred until that cooperation is complete.

 
6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to alien smuggling. Defendant understands that such information includes both
state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the
Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant’s
expectations, the Defendant understands that he remains bound by the terms of this
agreement and cannot, for that reason alone, withdraw his plea.
Waiver of Appeal and Collateral Review
7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

4

 
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights under this agreement and seek specific performance
of these waivers.

8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

 

 
9. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements

10. The United States agrees to each of the following:

(a) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

11. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the superseding indictment. This plea agreement binds only the
United States Attorney’s Office for the Southern District of Texas and Defendant. It does not
bind any other United States Attorney’s Office. The United States Attorney’s Office for the
Southern District of Texas will bring this plea agreement and the full extent of Defendant’s
cooperation to the attention of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

6

 

 
(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

13. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial

14. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

;
g
:
:

 

 
(a) If Defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree. ,

(b) — Atatrial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count Five of the superseding indictment. If this case were to proceed to trial, the United States
could prove each element of the offense beyond a reasonable doubt. The following facts, among
others would be offered to establish Defendant’s guilt:

On November 28, 2018, HSI special agents executed a federal search warrant on a
suspected alien smuggling stash house located at 11911 Aggie Ln in Houston, Texas, within the
Southern District of Texas. During the execution of the search warrant agents apprehended the
Defendant Paulino Rios-Garcia and other co-conspirators as well as six illegal aliens. Special
agents found two Indian nationals and four Guatemalan nationals, including one juvenile, that were
being held in a small bedroom in the detached garage in the back of the residence. During the
search, special agents seized approximately $12,011 in U.S. currency, including approximately
$10,000 that was bundled in rubber-bands inside a plastic shopping bag located in a plastic cabinet

8

 
drawer in a bedroom, $1,557 on TV furniture in another bedroom and inside a 2009 Nissan
Murano, and $454 from the Defendant’s wallet. The cash constitutes proceeds of the alien
smuggling conspiracy. When law enforcement asked Defendant about the $454 in his wallet,
Defendant initially stated that it was sent to him by a friend via Walmart but then admitted that his
boss gave him a $500 tip for his work with the illegal aliens at the house. During the search of the
property, agents also seized multiple cellphones, miscellaneous documents related to the alien
smuggling venture, and multiple firearms and ammunition, including a Glock 42 .380 pistol (S/N
AAYX415), a Taurus PT 738 pistol (S/N 15205B), Taurus magazine, six rounds of .380
ammunition, a Taurus PT 111 pistol (S/N TVA31847), Taurus magazine, eight rounds of 9mm
ammunition, a Winchester .22 LR rifle (S/N 364190A), a CZ Model 712 12 gauge shotgun (S/N
13A4566), a box of approximately sixteen rounds of Homady .32 auto ammunition, a box of
Winchester 9mm ammunition, and a box of Winchester .380 ammunition. Also during the search
of the property, agents seized four vehicles that were used to facilitate the conspiracy to harbor
and transport aliens, including a 2006 gray Nissan Frontier, a 2009 white Nissan Murano, and a
2011 white Toyota Tundra.

One of the material witnesses was interviewed who stated that he travelled from India to
E] Salvador, where he hired an alien smuggler to smuggle him into the U.S. for an $8,000 U.S.
dollar fee that he did not pay in advance. This witness identified the Defendant as one of the
people involved in this smuggling scheme. Specifically, he stated that the Defendant was a
caretaker of the illegal aliens at this stash house and he gave them food and wrote their names in a
notebook. In addition, he was the one who ordered the aliens to remove their wet shoes and wet

clothes when they arrived at the stash house. He also led them to a room that he instructed the

 

 
aliens to stay in at all times. The Defendant was also interviewed and admitted that he had been
smuggled about two months before the search and that, after failing to pay the remainder of his
smuggling fee, he started working off his $4,500.00 U.S. debt to another co-conspirator, by
performing chores around the stash house, including cooking and washing clothes. During the
time the Defendant worked at the stash house, which was from on or about October 20, 2018 to
on or about November 28, 2018, the Defendant admitted to participating in the conspiracy by
cooking and washing clothes for the smuggled aliens at the residence. Thus, the Defendant,
knowing the aliens were illegally present in the United States, and in furtherance of their illegal
entry into the United States, participated in a conspiracy to transport and harbor illegal aliens.
Breach of Plea Agreement

16. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

17. This Plea Agreement is being entered into by the United States on the basis of

Defendant’s express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

10

 
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

21. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant understands and agrees that the Court will determine the amount of

restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the

1]

 
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order
imposed by the Court.
Forfeiture

22. Defendant agrees to forfeit all property that constitutes, or is derived from, or is
traceable to the proceeds obtained directly or indirectly from the commission of the offense
charged in Count Five of the Superseding Indictment, all conveyances used in the commission of
the offense, and all property that was used to facilitate, or was intended to be used to facilitate, the
commission of the offense charged in Count Five of the Superseding Indictment. |

23. Defendant stipulates and agrees that the property listed in the Superseding
Indictment’s Notice of Forfeiture (Doc. No. 32) and (and in any supplemental Notices) is subject
to forfeiture, and Defendant agrees to the forfeiture of that property. Specifically, Defendant
admits that the $454 seized from his wallet, which is a part of the aggregate sum of $12,011.00 in
U.S. currency seized on or about November 28, 2018 from the stash house in Houston, Texas,
constitutes proceeds of the conspiracy charged in Count Five and that it is subject to forfeiture.
Defendant agrees to the forfeiture of the $454 (whether forfeited judicially in this case or
administratively by Customs and Border Protection), and he waives any and all rights to notice of
seizure/forfeiture and other procedural requirements for forfeiture. Defendant stipulates that he
either has no interest in or waives and abandon any and all interest he may have or could assert in
all other assets listed in the Indictment’s Notice of Forfeiture (Doc. No. 32) and in the Notice of

Additional Properties Subject to Forfeiture (Doc. No. 59), including but not limited to, currency

12

 
seized on or about November 28, 2018 from the stash house in Houston (including approximately
$10,000.00 from a drawer in a plastic cabinet and approximately $1,557 seized from TV furniture
and from a Nissan Murano located at the stash house), a 2006 gray Nissan Frontier, a 2009 white
Nissan Murano, a 2011 white Toyota Tundra, a 2003 Honda Accord, a Glock 42 .380 pistol (S/N
AAYX415), a Taurus PT 738 pistol (S/N 15205B), Taurus magazine, six rounds of .380
ammunition, a Taurus PT 111 pistol (S/N TVA31847), Taurus magazine, eight rounds of 9mm
ammunition, a Winchester .22 LR rifle (S/N 364190A), a CZ Model 712 12 gauge shotgun (S/N
13A4566), a box of approximately sixteen rounds of Hornady .32 auto ammunition, a box of
Winchester 9mm ammunition, and a box of Winchester .380 ammunition. Defendant agrees not to
contest the forfeiture of such assets, and he waives any and all rights to notice of seizure/forfeiture
and other procedural requirements for forfeiture of such assets.

24. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

25. Defendant consents to an order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

26. Subject to the provisions of paragraph 7 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines
27. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

13

 
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.
Complete Agreement

28. This written plea agreement, consisting of 17 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

29. Any modification of this plea agreement must be in writing and signed by all parties.

Filed athe Stor _, Texas, on Pron | (2 2019.
K Jaleo Loa

“Déferdant

 

 

Subscribed and sworn to before me on {\ pri \ (2 , 2017

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: Lg . (a2zeS
Deputy United States District Clerk

14

 
APPROVED:

Ryan K. Patrick
United States Attorney

By: Bixee

Richard W. Bennett

Assistant United States Attorney
Southern District of Texas
Telephone: 713-567-9540
Facsimile: 713-718-3303
richard.bennett@usdoj.gov

15

 

Joe Satinas, IIT

Attorney for Defendant

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4:18-CR-572 (S) (06)

PAULINO RIOS-GARCIA,
Defendant.

DO MO

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending superseding
indictment. I have reviewed the provisions of the United States Sentencing Commission’s
Guidelines Manual and Policy Statements and I have fully and carefully explained to Defendant
the provisions of those Guidelines which may apply in this case. I have also explained to
Defendant that the Sentencing Guidelines are only advisory and the court may sentence Defendant
up to the maximum allowed by statute per count of conviction. Further, I have carefully reviewed
every part of this plea agreement with Defendant. To my knowledge, Defendant’s decision to

enter into this agreement is an informed and voluntary one.

    

Joe Salinas, III ,
Attomey for Defendant

oo Ape, 7

Date

  
 

16

 
I have consulted with my attorney and fully understand all my rights with respect to the
superseding indictment pending against me. My attorney has fully explained, and I understand,
all my rights with respect to the provisions of the United States Sentencing Commission’s
Guidelines Manual which may apply in my case. I have read and carefully reviewed every part

of this plea agreement with my attorney. I understand this agreement and I voluntarily agree to

 

 

its terms.
Pauling b Rios- Garcia 7
Defendant

17
